Case 2:19-cv-00347-RAJ-LRL Document 14 Filed 09/21/20 Page 1 of 3 PageID# 337


                                                                                           FILED
                           UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA
                                                                                        Sth 2 1 2020
                                   Norfolk Division

JERMAINE S. DOSS,#1009227,                                                         CLERK, U.S. DISTRICI CUUMI
                                                                                          NORFOLK, VA

       Petitioner,

       V.                                                     CIVIL ACTION NO.2:19cv347

HAROLD W. CLARKE,Director,
Virginia Department of Corrections,

       Respondent.

                                         FINAL ORDER


       Before the Court is a Petition for a Writ of Habeas Corpus filed pursuant to 28 U.S.C. §

2254 and the Respondent's Motion to Dismiss the Petition. In his Petition, Petitioner, through

counsel, alleges violations of his constitutional rights in relation to his conviction as an accessory

before the fact to the first-degree murder of James Webb, statutory burglary, conspiracy, and two

counts of use of a firearm in the commission of a felony, on May 9, 2000, in the Circuit Court for

the City of Norfolk, which resulted in a sentence of life plus 38 years in prison in the Virginia

state penitentiary.

       The Petition was referred to a United States Magistrate Judge for report and

recommendation pursuant to the provisions of 28 U.S.C. § 636(b)(1)(B) and (C) and Local Civil

Rule 72 of the Rules of the United States District Court for the Eastern District of Virginia. The

Magistrate Judge's Report and Recommendation filed March 5, 2020, recommends dismissal of

the Petition with prejudice. On March 19, 2020, Petitioner timely filed objections to the Report

and Recommendation. ECF No. 12. On April 2, 2020, Respondent filed his response to

Petitioner's objections to the Report and Recommendation. ECF No. 13.
Case 2:19-cv-00347-RAJ-LRL Document 14 Filed 09/21/20 Page 2 of 3 PageID# 338




       The Court having reviewed the record and examined the objections filed by Petitioner to

the Report and Recommendation, and reviewed the response to the objections filed by

Respondent and having made de novo findings with respect to the portions objected to, does

hereby ADOPT and APPROVE the findings and recommendations set forth in the Report and

Recommendation filed March 5, 2020. It is, therefore, ORDERED that the Respondent's

Motion to Dismiss, ECF No. 7, be GRANTED, and that the Petition, ECF No. 1, be DENIED

and DISMISSED WITH PREJUDICE. It is further ORDERED that judgment be entered in

favor ofthe Respondent.

               Finding that the procedural basis for dismissal of Petitioner's § 2254 petition is

not debatable, and alternatively finding that Petitioner has not made a "substantial showing ofthe

denial of a constitutional right," a certificate of appealability is DENIED. 28 U.S.C. § 2253(c);

$ee Rules Gov. § 2254 Cases in U.S. Dist. Cts. 11(a); Miller-El v. Cockrell, 537 U.S. 322, 335-

38(2003);Slack v. McDaniel, 529 U.S. 473,483-85 (2000).

       Petitioner is ADVISED that because a certificate of appealability is denied by this Court,

he may seek a certificate from the United States Court of Appeals for the Fourth Circuit. Fed.

Rule App. Proc. 22(b); Rules Gov. § 2254 Cases in U.S. Dist. Cts. 11(a). If Petitioner intends to

seek a certificate of appealability from the Fourth Circuit, he must do so within thirty (30) days

from the date of this Order. Petitioner may seek such a certificate by filing a written notice of

appeal with the Clerk of the United States District Court, United States Courthouse, 600 Granby

Street, Norfolk, Virginia 23510.

       The Clerk shall forward a copy ofthis Final Order to all counsel ofrecord.
Case 2:19-cv-00347-RAJ-LRL Document 14 Filed 09/21/20 Page 3 of 3 PageID# 339




       It is so ORDERED.


                                       Raymond A.Jackson
                                       United States District Judge

                                         RAYMOND A. JACKSON
                                    UNITED STATES DISTRICT JUDGE


Norfolk, Virginia
September^ ,2020
